Exhibit 10.1

 

FIRST FINANCIAL SERVICE CORPORATION

2006 STOCK OPTION AND INCENTIVE COMPENSATION PLAN

 

Restricted Stock Award Agreement

 

First Financial Service Corporation (“FFKY”) grants to B. Keith Johnson (the
“Employee” or “you”), as of October 30, 2013 (the “Grant Date”), the number of
shares set forth below of the common stock of FFKY under the First Financial
Service Corporation 2006 Stock Option and Incentive Compensation Plan (the
“Plan”). A copy of the Plan is attached, and any capitalized terms used but not
defined in this Agreement shall have the meaning given them in the Plan.

 

Grant of Award. Subject to the terms and conditions of this Agreement and the
Plan, FFKY hereby grants to you a Restricted Stock Award in the amount of 27,641
shares of Stock (the “Shares”). The Shares will be issued to you after you sign
this Agreement, but are subject to forfeiture should you fail to continue
performing substantial services for FFKY. FFKY shall retain custody of any
certificates evidencing the Shares until such time as the Shares become vested,
in accordance with provisions set forth below.

 

Restriction Period. The Shares will vest in the amounts and on the dates set
forth on Schedule 1 to this Agreement, provided that you have continued to
perform substantial services for FFKY (as described on Schedule 1) through each
such date. However, your Shares will become 100% vested upon your death or
Disability or a Change of Control event (as defined in the Plan).

 

Taxation of Award. Your Restricted Stock will be taxable when it vests, at the
value on the vesting date, and you agree not to make an election under Section
83(b) of the Internal Revenue Code to change that tax treatment. You will be
required to make arrangements satisfactory to FFKY to pay any required
withholding taxes due upon vesting of your Restricted Stock. Satisfactory
arrangements may include the Company retaining or buying back from you a portion
of the Shares with a Fair Market Value equal to the Company’s withholding
obligations, if such an arrangement is mutually agreeable to you and the
Company.

 

Transfer Restrictions. Until such time as the Shares become vested in accordance
with provisions set forth above, the Shares shall not be transferred, pledged,
sold or otherwise disposed of, and are subject to forfeiture in accordance with
this Agreement and the Plan.

 

Restrictions on Dividends. Any dividends that may be declared on the Shares
shall be retained by FFKY until the date the Shares become vested in accordance
with provisions set forth above, and will be paid to you on such date. Dividends
on unvested shares are subject to forfeiture in accordance with this Agreement
and the Plan.

 

Compliance with Applicable Law. This Agreement is intended in all respects to
fully comply with the requirements of all applicable laws and regulations
(“Applicable Law”). If one or more provisions of this Agreement are determined
at any time not to be in conformity with Applicable Law, this Agreement will
automatically be restructured to the extent necessary to ensure conformity with
Applicable Law, including (if any to the extent necessary) by forfeiture of
Shares of Restricted Stock granted to you hereby, and any dividends,
distributions or other proceeds received thereon.

 

Restricted Stock Termination Agreement and Release. The parties are executing
and delivering a Restricted Stock Termination Agreement and Release concurrently
with their execution and delivery of this Agreement. You further understand and
acknowledge that Schedule 1 provides that your execution and delivery to the
Company by May 31, 2014 of the release included in the Restricted Stock
Termination Agreement and Release is a condition to the vesting of the Shares in
May 2014 and thereafter.

 

Acknowledgments. By signing below, you acknowledge that you have received a copy
of the Plan, and you hereby accept the Shares subject to all the terms and
provisions of the Plan. Nothing contained in the Plan or this Agreement shall
give you any rights to continued employment by FFKY or interfere in any way with
the right of FFKY to terminate your employment or change your compensation at
any time.

 



 

 

 

Stock Power. To effect the transfer to FFKY of the Shares upon your failure to
continue performing substantial services for FFKY, or upon a determination that
all or a portion of the Shares were granted to you in violation of Applicable
Law, you hereby execute the following with your signature below: “By signing
below, I hereby appoint the Secretary of FFKY as my agent, authorized
representative and attorney, to transfer the Shares I receive under this Award,
without consideration therefore, to FFKY should I cease performing substantial
services for FFKY prior to the vesting date (other than as a result of my death
or Disability or a Change of Control event), or should it be determined that all
or a portion of the Shares granted to me under this Award were granted in
violation of Applicable Law, and no further authorization or signature by me
shall be required. Within five days after receipt of a written request from
FFKY, I hereby agree to provide such additional information and to execute and
deliver such additional documents as may reasonably be necessary to effect this
transfer.”

  

EMPLOYEE   FIRST FINANCIAL SERVICE CORPORATION                 /s/ B. Keith
Johnson   By: /s/ John L. Newcomb, Jr. B. Keith Johnson     Chairman, Executive
Compensation Committee         Date: October 30, 2013   Date: October 30, 2013

 

 

 

 

 

Schedule 1

  

 

Date

Vesting Shares

Vesting shares as a percentage of total grant

Conditions to Vesting

        Grant Date 5,528 20% Vests immediately upon grant.         1/1/2014
5,528 20% Contingent upon continued performance of your duties under the
Management Succession Plan.         May 2014 5,528 20% Contingent upon (i) your
performance of duties through May 12, 2014, the date under the Management
Succession Plan you cease to perform services as an employee, and (ii) your
delivery of a signed release to the Company on or after that date, but no later
than May 31, 2014.         11/15/2014 5,528 20% Contingent upon (i) your prior
delivery of a signed release to the Company on or after May 12, 2014, but no
later than May 31, 2014,  and (ii) your attendance at 75% of board and board
committee meetings during the 6 month period ending November 15, 2014.          
5/15/ 2015 5,529 20% Contingent upon (i) your prior delivery of a signed release
to the Company on or after May 12, 2014, but no later than May 31, 2014,  and
(ii) your attendance at 75% of board and board committee meetings during the 6
month period ending May 15, 2015.

  



 

